EXHIBIT 10.3

 

AMENDED AND RESTATED
EMPLOYMENT AND SEVERANCE AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective August 9, 2010, by and between Granite City Food & Brewery Ltd., a
corporation duly organized and existing under the laws of the State of
Minnesota, with a place of business at Suite 101, 5402 Parkdale Drive,
Minneapolis, MN 55416 (hereinafter referred to as the “Company”), and Darius H.
Gilanfar, a Texas resident (hereinafter referred to as “Executive”).

 

RECITALS

 

This Agreement amends and restates in its entirety the Employment and Severance
Agreement by and between the Company and Executive, dated December 2, 2008,
including all amendments thereto.

 

1.  EMPLOYMENT, COMPENSATION AND BENEFITS

 

1.01  The Company hereby employs Executive as a full-time employee on the terms
and conditions of this Agreement, and Executive hereby accepts such employment. 
Executive’s employment pursuant to this Agreement shall continue for a term
ending on October 6, 2012 (the “Termination Date”).  The term of the Executive’s
employment shall automatically be extended for successive one year periods
unless the Company or Executive elects not to extend employment by giving
written notice to the other not less than sixty (60) days prior to the
Termination Date or the end of any extension periods.  If Executive’s employment
continues beyond the Termination Date after either party has given notice not to
extend for an additional year, such employment shall continue on an at-will
basis under the remaining terms and conditions of this Agreement, and bonus or
incentive compensation payable to Executive, if any, shall be only as fixed by
the Company’s Compensation Committee.  Executive’s base compensation under this
Agreement shall continue at Executive’s current monthly base compensation rate
for each month worked and prorated for any partial month during which employment
continues.

 

1.02  Executive shall generally have the authority, responsibilities, travel
obligations, and such other duties as are customarily performed by a chief
operating officer of similar businesses, and shall also render such additional
services and duties as may be reasonably requested of him from time to time by
the Company’s Chief Executive Officer or Board of Directors.

 

1.03  Executive shall report to the Chief Executive Officer of the Company and
the Board of Directors of the Company or any committee thereof as the Board
shall direct, and shall generally be subject to direction, orders and advice of
said officer and the Board.  The Company retains the discretion to transfer or
reassign Executive to another executive position or to other executive duties,
and any such transfer or reassignment shall not constitute a breach of this
Agreement.

 

1.04  Executive agrees that he will at all times faithfully, industriously, and
to the best of his ability, experience, and talents, perform all of the duties
that may be required of and from

 

--------------------------------------------------------------------------------


 

him pursuant to the express and implicit terms of this Agreement, to the
reasonable satisfaction of the Company.

 

1.05  During the initial term of employment hereunder, Executive shall be paid a
base salary at Executive’s current annual rate (“Base Salary”), payable in
accordance with the Company’s established pay periods, reduced by all deductions
and withholdings required by law and as otherwise specified by Executive. 
Executive’s Base Salary shall be reviewed approximately annually and changes to
Base salary may be made upon the approval of the Board of the company or its
Compensation Committee; provided, however, that Executive’s Base Salary shall
not be reduced except in connection with Company compensation reductions applied
to all other senior executives of the Company.  In the event Executive’s
employment shall for any reason terminate during the Term, Executive’s final
monthly Base Salary payment shall be made on a pro-rated basis as of the last
day of the month in which such employment terminated.

 

1.06  During the term of employment, Executive shall be entitled to participate
in employee benefit plans, policies, programs, perquisites and arrangements, as
the same may be provided and amended from time to time, that are provided
generally to similarly situated executive employees of the Company, to the
extent Executive meets the eligibility requirements for any such plan, policy,
program, perquisite or arrangement.

 

1.07  The Company shall reimburse Executive for all reasonable business expenses
incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement.  Executive shall comply with generally
applicable policies, practices and procedures of the Company with respect to
reimbursement for, and submission of expense reports, receipts or similar
documentation of, such expenses.

 

1.08  Executive shall be entitled to three weeks of paid vacation per year, in
addition to the Company’s normal holidays.  Vacation time will be scheduled
taking into account the Executive’s duties and obligations at the Company.  Sick
leave and all other leaves of absence will be in accordance with the Company’s
stated personnel policies.

 

1.09   Executive agrees that any and all bonuses or equity compensation awards
paid, awarded or vested after September 21, 2009, shall be subject to the Board
of Director’s Policy on the Recoupment of Bonuses and Incentive or Equity Based
Compensation Related to Certain Financial Restatements dated September 21, 2009,
and that such policy is hereby deemed to be incorporated by reference into this
Agreement.  Executive further agrees that Company may, to the extent permitted
by applicable law, require the Executive to reimburse the Company for any and
all bonuses or equity compensation awards, severance payments provided for under
Article 3 of this Agreement and base salary payments provided for under
Section 2.04 of this Agreement that are paid, awarded or vested after
September 21, 2009, in the event of a material breach by Executive of his
obligations under Articles 4 or 5 of this Agreement.  In the event Executive
fails to make prompt reimbursement of any such bonuses or equity compensation,
severance payments or base salary payments previously paid, awarded or vested,
the Company may, to the extent permitted by applicable law, deduct the amount
required to be reimbursed from Executive’s compensation otherwise due under this
Agreement.  The obligations contained in this Section 1.09 shall survive the
termination of this Agreement indefinitely.

 

2

--------------------------------------------------------------------------------


 

2.  TERMINATION OF EMPLOYMENT

 

2.01  The Company may terminate Executive’s employment by giving Executive
written notice if Executive, due to sickness or injury, is prevented from
carrying out his essential job functions for a period of three (3) months or
longer.  In the event of such termination, Executive shall receive base
compensation due through the date of termination and to a pro-rated bonus due
Executive pursuant to any bonus plan or arrangement established prior to
termination, to the extent earned or performed through the date of termination
based upon the requirements or criteria of such plan or arrangement, as the
Board shall in good faith determine.

 

2.02  Executive’s employment will be deemed terminated upon the death of the
Executive.  In the event of such termination, Executive shall receive
compensation earned through the date of termination and to a pro-rated bonus due
Executive pursuant to any bonus plan or arrangement established prior to
termination, to the extent earned or performed based upon the requirements or
criteria of such plan or arrangement, as the Board shall in good faith
determine.

 

2.03  Any other provision of this Agreement notwithstanding, the Company may
terminate Executive’s employment upon written notice if the termination is based
on any of the following events that constitute Cause for the purposes of this
Agreement:

 

(a)                                  any conviction or nolo contendere plea by
Executive to a felony, gross misdemeanor or misdemeanor involving moral
turpitude, or any public conduct by Executive that has or can reasonably be
expected to have a detrimental effect on the Company and the image of its
management;

 

(b)                                 any act of material misconduct, willful and
gross negligence, willful violation of federal or state securities laws, or
material breach of duty with respect to the Company, including, but not limited
to, embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, or material breach of a fiduciary duty to the Company which results in
harm or loss to the Company;

 

(c)                                  any material breach of any material
provision of this Agreement or of the Company’s announced or written rules,
codes or polices; provided, however, that such breach shall not constitute Cause
if Executive cures or remedies such breach within thirty (30) days after written
notice to Executive, without material harm or loss to the Company, unless
(i) such breach is part of a pattern of chronic breaches of the same, which may
be evidenced by reports or warning letters given by the Company to Executive; or
(ii) such breach is of a nature that it is deemed by the Board not to be
curable, including situations where the Board determines that harm or loss to
the Company has already occurred or can reasonably be expected to occur and
cannot be eliminated or remedied by such cure;

 

(d)                                 any act of insubordination by Executive;
provided, however, an act of insubordination by Executive shall not constitute
Cause if Executive cures or remedies such insubordination within thirty (30)
days after written notice to Executive, without material harm or loss to the
Company, unless (i) such insubordination is a part of a pattern of chronic
insubordination, which may be

 

3

--------------------------------------------------------------------------------


 

evidenced by reports or warning letters given by the Company to Executive; or
(ii) such insubordination is of a nature that it is deemed by the Board not to
be curable, including situations where the Board determines that harm or loss to
the Company has already occurred or can reasonably be expected to occur and
cannot be eliminated or remedied by such cure; or

 

(e)                                  any unauthorized disclosure of any Company
trade secret or confidential information, or conduct constituting unfair
competition with respect to the Company, including inducing a party to breach a
contract with the Company.

 

In the event of such termination, and not withstanding any contrary provision
otherwise stated, Executive shall receive only his base salary earned through
the date of termination.

 

2.04  In the event the employment of Executive is terminated prior to the
Termination Date by the Company without Cause (and other than as outlined in
Sections 2.01 and 2.02) or by the Executive with Good Reason as defined in
Section 3.09, the Company will pay Executive the remainder of Executive’s Base
Salary due through the Termination Date.  Such payments will be made on a
monthly basis commencing with the first month following the Executive’s
termination.  Such payments shall be in addition to any payment which shall be
due Executive pursuant to Section 3.01; shall not be deemed to be “cash
severance-type benefits” under Section 3.04; and shall not reduce amounts to
which Executive is entitled upon a termination under Article 3.  Notwithstanding
the above, if the Executive terminates employment due to Section 3.09(d),
payment shall be delayed for six (6) months and the delayed payments will be
paid in a lump sum without interest the first month following such six month
delay.

 

3.  SEVERANCE BENEFIT

 

3.01  The Company, its successors or assigns, will pay Executive as severance
pay a lump sum (the “Severance Payment”) amount equal to twelve (12) months of
the Executive’s monthly Base Salary for full-time employment at the time of
Executive’s termination:

 

(a)           if (i) there has been a Change of Control of the Company (as
defined in Section 3.02), and (ii) Executive is an active and full-time employee
at the time of the Change of Control, and (iii) within twelve (12) months
following the date of the Change of Control, Executive’s employment is
involuntarily terminated for any reason (including Good Reason (as definition
Section 3.09)), other than for Cause or death or disability.  If prior to a
Change of Control (a) Executive’s employment is involuntarily terminated by the
Company without Cause or (b) Executive terminates his employment for Good
Reason, and such termination for Good Reason (x) occurred at the request of a
person who indicated an intention, or taken steps reasonably calculated, to
effect a Change of Control or (y) otherwise occurred in connection with, or in
anticipation of, a Change of Control which actually occurs, then the termination
of Executive’s employment shall be deemed to have occurred immediately following
a Change of Control; or

 

(b)           if the employment of Executive is terminated by the Company
without Cause at any time, or the Executive terminates his employment for “Good
Reason” at any time.  For the purposes of this Section (3.01(b)) such
termination may occur before, on, or after

 

4

--------------------------------------------------------------------------------


 

the Termination Date and “Good Reason” shall be as defined in Section 3.09,
except that no “Change of Control” need occur; or

 

(c)           if (i) a Change in Control (as defined in Section 3.02) occurred
prior to Executive commencing his employment with the Company, and (ii) at the
time of the Change in Control Executive had accepted employment with the Company
as indicated by his execution of this Agreement and as a result he was no longer
employed by his previous employer, and (iii) the Company decided to not commence
Executive’s employment as a result of the Change in Control.

 

For avoidance of doubt, if Executive’s employment is terminated without Cause or
by Executive for Good Reason, Executive shall be entitled to receive (i) the
Severance Payment pursuant to Section 3.01 and (ii) his Base Salary through the
Termination Date.  If the Company elects to not extend Executive’s employment
beyond the Termination Date or any extension thereof and terminates Executive’s
employment, such termination shall be a termination without Cause for the
purposes of Section 3.01(b) and Executive shall receive, without duplication,
his Base Salary through the Termination Date as provided in Section 2.04.

 

Nothing in this Section 3.01 shall limit the authority of the Compensation
Committee or Board to terminate Executive’s employment in accordance with
Section 2.03.  Payment of the Severance Payment pursuant to Section 3.01, less
customary withholdings, shall be made in one lump sum within thirty (30) days of
the Executive’s termination or resignation; however, such payments will be
delayed for six (6) months if the Executive terminates employment due to
Section 3.09(d).  In addition, the Severance Payment shall be reduced by the
amount of cash severance-type benefits to which Executive may be entitled
pursuant to any other cash severance plan, agreement, policy or program of the
Company or any of its subsidiaries; including any payment for post-employment
restrictions, provided, however, that if the amount of cash severance benefits
payable under such other severance plan, agreement, policy or program is greater
than the Severance Payment payable pursuant to this Agreement, Executive will be
entitled to receive the amounts payable under such other plan, agreement, policy
or program which exceeds the Severance Payment.  Without limiting other payments
which would not constitute “cash severance-type benefits” hereunder, any cash
settlement of stock options, accelerated vesting of stock options and
retirement, pension and other similar benefits shall not constitute “cash
severance-type benefits” for purposes of this Section 3.01.

 

3.02  For the purposes of this Agreement, “Change in Control” shall mean any one
of the following:

 

(a)                        an acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) of 50% or more of either:

 

(1)           the then outstanding Stock; or

 

(2)           the combined voting power of the Company’s outstanding voting
securities immediately after the merger or acquisition entitled to vote
generally in the election of directors; provided, however, that the following
acquisition shall not constitute a Change of Control:

 

5

--------------------------------------------------------------------------------


 

(i)            any acquisition directly from the Company;

 

(ii)           any acquisition by the Company or Subsidiary;

 

(iii)          any acquisition by the trustee or other fiduciary of any employee
benefit plan or trust sponsored by the Company or a Subsidiary;

 

(iv)          any acquisition by any corporation with respect to which,
following such acquisition, more than 50% of the Stock or combined voting power
of Stock and other voting securities of the Company is beneficially owned by
substantially all of the individuals and entities who were beneficial owners of
Stock and other voting securities of the Company immediately prior to the
acquisition in substantially similar proportions immediately before and after
such acquisition; or

 

(b)                       individuals who, during any twelve (12) month period,
constitute the Board (the “Incumbent Board”), cease to constitute a majority of
the Board.  Individuals nominated or whose nominations are approved by the
Incumbent Board and subsequently elected shall be deemed for this purpose to be
members of the Incumbent Board;

 

(c)                        approval by the shareholders of the Company of a
reorganization, merger, consolidation, liquidation, dissolution, sale or
statutory exchange of Stock which changes the beneficial ownership of Stock and
other voting securities so that after the corporate change the immediately
previous owners of 50% of Stock and other voting securities do not own 50% of
the Company’s Stock and other voting securities either legally or beneficially;

 

(d)                       the sale, transfer or other disposition of all
substantially all of the Company’s assets; or

 

(e)                        a merger of the Company with another entity after
which the pre-merger shareholders of the Company own less than 50% of the stock
of the surviving corporation.

 

A “Change in Control” shall not be deemed to occur with respect to Executive if
the merger, sale, transfer or an acquisition of a 50% or greater interest is to
or by a group that includes the Executive, nor shall it be deemed to occur if at
least 50% of the Stock and other voting securities owned before the occurrence
are beneficially owned subsequent to the occurrence by a group that includes the
Executive.

 

3.03  Notwithstanding any other provision of this Agreement to the contrary, the
parties to this Agreement intend that this Agreement shall satisfy the
applicable requirements, if any, of Section 409A of the Code (“Section 409A”) in
a manner that will preclude the imposition of the penalties described in
Section 409A.  The parties agree that the Agreement shall be deemed modified as
may become necessary (as determined by the Company in its discretion) to satisfy
the requirements described above.

 

6

--------------------------------------------------------------------------------


 

3.04  In addition to the Severance Payment payable pursuant to Section 3.01, the
Company will pay Executive a pro-rated bonus due Executive pursuant to any bonus
plan or arrangement in which Executive participates at the time of termination
of his employment.  Such bonus shall be reduced by the amount of cash severance
benefits to which Executive may be entitled pursuant to any other cash severance
plan, agreement, policy or program of the Company or any of its subsidiaries.
Without limiting other payments which would not constitute “cash severance-type
benefits” hereunder, any cash settlement of stock options, accelerated vesting
of stock options and retirement, pension and other similar benefits shall not
constitute “cash severance-benefits” for purposes of this Section 3.04.

 

3.05  All severance payments made under this Agreement, including those paid
under Article 2, shall be conditioned upon the Executive’s signing and not
rescinding a separation agreement and release in a form acceptable to the
Company, which agreement shall include, at a minimum a full and general release
of all claims to the greatest extent allowed by applicable law, a covenant not
to sue, an agreement to be reasonably available for consultation and assistance
to the Company during any period in which severance is paid, and an agreement to
promptly return to the Company all Company property.

 

3.06  Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A, as clarified or modified by guidance from the U.S.
Department of Treasury or the Internal Revenue Service — in each case if and to
the extent Section 409A is otherwise applicable to this Agreement and such
compliance is necessary to avoid the penalties otherwise imposed under
Section 409A.  In this connection, the Company and Executive agree that the
payments, benefits and other provisions applicable to this Agreement, and the
terms of any deferral and other rights regarding this Agreement, shall be deemed
modified if and to the extent necessary to comply with the payout and other
limitations and restrictions imposed under Section 409A, as clarified or
supplemented by guidance from the U.S. Department of Treasury or the Internal
Revenue Service, in each case if and to the extent Section 409A is otherwise
applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A.

 

3.07  The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes required by applicable law to be withheld by
the Company.

 

3.08  If the Company is obligated to pay the severance payment provided in
Section 3.01, and if Executive timely elects to continue his group health and
dental insurance coverage pursuant to applicable COBRA/continuation law and the
terms of the respective benefit plans, the Company shall pay on Executive’s
behalf the premiums for such coverage for the lesser of twelve (12) months or
such time as Executive’s COBRA/continuation rights expire; and cause the
immediate vesting of any unvested stock options then held by Executive.

 

3.09  “Good Reason” will be deemed to have occurred if, after a Change in
Control:

 

(a)           the Company, its successors or assigns, assigns Executive
position, principal duties, responsibilities, or status materially contrary to
that provided in Sections 1.02 or 1.03 above;

 

7

--------------------------------------------------------------------------------


 

(b)           the Company, its successors or assigns, relocates Executive to a
location that is more than fifty (50) miles from the Company’s current
headquarters in Minnesota;

 

(c)           the Company, its successors or assigns, materially reduces
Executive’s base salary contrary to the provisions of Section 1.05 hereof or
fails to pay Executive any material compensation or fringe benefits to which the
Executive is entitled within ten (10) business days of the due date; or

 

(d)           a successor company fails or refuses to assume the Company’s
obligations under this Agreement;

 

(e)           the Company, its successors or assigns, breaches any of its
material obligations under this Agreement and does not correct any such breach
within thirty (30) days of receiving notice thereof from Executive.

 

If Executive intends to terminate this Agreement for Good Reason:  (i) he must
give the Company written notice of the facts or events giving rise to Good
Reason at least sixty (60) days prior to such termination, and such notice must
be given within ninety (90) days following the facts or event alleged to give
rise to Good Reason; and (ii) such grounds for Good Reason must continue and not
be remedied for a period of thirty (30) days or more following the Company’s
receipt of such notice.  The failure to give such notice shall be deemed a
waiver of the right to terminate this Agreement for Good Reason based on such
fact or event.

 

3.10  The provisions of this Article 3 will be deemed to survive the termination
of this Agreement for the purposes of satisfying the obligations of the Company
and Executive hereunder.

 

4.  NONDISCLOSURE AND INVENTIONS

 

4.01  Except as permitted or directed by the Company or as may be required in
the proper discharge of Executive’s employment hereunder, Executive shall not,
during the Term of employment or at any time thereafter, divulge, furnish or
make accessible to anyone or use in any way any confidential, trade secret or
proprietary information of the Company, including without limitation, whether or
not reduced to writing, customer lists, customer files or information, pricing
information, expansion information, recipes, formulas, planning and financial
information, contracts, sales and marketing information, business strategy or
opportunities for new or developing business, which Executive has prepared,
acquired or become acquainted with during his employment by the Company. 
Executive acknowledges that the above-described knowledge or information is the
property of the Company that constitutes a unique and valuable asset and
represents a substantial investment by the Company, and that any disclosure or
other use of such knowledge or information, other than for the sole benefit of
the Company, would be wrongful and would cause irreparable harm to the Company. 
Executive agrees to at all times maintain the confidentiality of such knowledge
or information, to refrain from any acts or omissions that would reduce its
value to the Company, and to take and comply with reasonable security measures
to prevent any accidental or intentional disclosure or misappropriation.  Upon
termination of Executive’s employment for any reason, Executive shall promptly
return to the Company all such confidential, trade secret and proprietary
information, including all copies thereof, then in Executive’s possession,
control or influence, whether

 

8

--------------------------------------------------------------------------------


 

prepared by Executive or others.

 

4.02  The foregoing obligations of confidentiality shall not apply to any
knowledge or information the entirety of which is now published or subsequently
becomes generally publicly known, other than as a direct or indirect result of
the breach of this Agreement by Executive or a breach of a confidentiality
obligation owed to the Company by any third party.

 

4.03  Executive acknowledges that new and valuable proprietary concepts,
recipes, methods, processes, discoveries, trade secrets (as defined in the
Minnesota Uniform Trade Secrets Act), improvements, adaptations, or ideas
(herein individually and collectively referred to as “Inventions”) may be
developed, originated, authorized, conceived, invented, or made by Executive,
either alone or jointly with others, in the course of Executive’s employment by
the Company.  All such Inventions shall be the exclusive property of the
Company, whether or not patentable or copyrightable, and whether or not shown or
described in writing or reduced to practice.

 

NOTICE:  The Company hereby notifies Executive that the foregoing does not apply
to Inventions or ideas for which no equipment, supplies, facility, or trade
secret information of the Company was used and that was developed entirely on
Executive’s own time, and (1) which does not relate (a) directly to the business
of the Company and (b) to the Company’s actual or demonstrably anticipated
research or development, or (2) which does not result from any work performed by
Executive for the Company.

 

4.04  In the event of a breach or threatened breach by Executive of the
provisions of this Article 4, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive. 
Executive agrees that the Company shall be entitled to recover its costs of
litigation, expenses and attorney fees incurred in enforcing this Agreement.

 

4.05  The Executive understands and agrees that any violation of this Article 4
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment pursuant to Section 2.03 hereof.

 

4.06  The provisions of this Article 4 shall survive termination of this
Agreement indefinitely.

 

5.  NON-COMPETITION AND NON-RECRUITMENT

 

5.01  The Company and Executive recognize and agree that: (i) Executive has
received, and will in the future receive, substantial amounts of highly
confidential and proprietary information concerning the Company, its business,
customers, Executives and vendors; (ii) as a consequence of using or associating
himself with the Company’s name, goodwill, and reputation,

 

9

--------------------------------------------------------------------------------


 

Executive will develop personal and professional relationships with the
Company’s current and prospective customers, clients and vendors; and
(iii) provision for non-competition and non-recruitment obligations by Executive
is critical to the Company’s continued economic well-being and protection of the
Company’s confidential and proprietary business information.  In light of these
considerations, this Article 5 sets forth the terms and conditions of
Executive’s obligations of non-competition and non-recruitment during the Term
of and subsequent to the termination of this Agreement and/or Executive’s
employment for any reason.

 

5.02  Unless the obligation is waived or limited by the Company as set forth
herein, Executive agrees that during the term of Executive’s employment pursuant
to this Agreement and for a period of twelve (12) months following termination
of Executive’s employment for any reason, Executive will not directly or
indirectly: (a) solicit or do competitive business with any person or entity
that is or was a customer or vendor of the Company within the twelve (12) months
prior to the date of termination; or (b) engage within the U.S. markets in which
the Company engages in business at the time of termination, in any business
activity in competition with the casual dining restaurant business as conducted
by the company at the time of Executive’s termination.  At its sole option, the
Company may, by express written notice to Executive, waive or limit the time
and/or geographic area in which Executive cannot engage in competitive activity
or the scope of such competitive activity.

 

5.03  During the period of employment, and for a period of twelve (12) months
following termination of Executive’s employment for any reason, Executive will
not directly, or indirectly on behalf of any other person, engage in the
recruitment or hiring of any of the Company’s employees.

 

5.04  Executive agrees that breach by him of the provisions of this Article 5
will cause the Company irreparable harm that is not fully remedied by monetary
damages.  In the event of a breach or threatened breach by Executive of the
provisions of this Article 5, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security and, if the Company
is successful in establishing a breach of this Agreement, its reasonable
attorneys’ fees and costs..  Nothing herein shall be construed as prohibiting
the Company from pursuing any other equitable or legal remedies available to it
for such breach or threatened breach, including the recovery of damages from
Executive.  Executive agrees that the Company shall be entitled to recover its
costs of litigation, expenses and attorney fees incurred in enforcing this
Agreement.

 

5.05  The obligations contained in this Article 5 shall survive the termination
of this Agreement indefinitely.

 

6.  MISCELLANEOUS

 

6.01  Governing Law.  This Agreement and the employment relationship between the
Company and Executive shall be governed and construed according to the laws of
the State of Minnesota without regard to conflicts of law provisions.

 

6.02  Successors.  This Agreement is personal to Executive and Executive may not
assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder,

 

10

--------------------------------------------------------------------------------


 

to any other person or entity.  This Agreement may be assigned by the Company to
any successor to the Company or any purchaser of its assets.

 

6.03  Waiver.  The waiver by the Company of the breach or nonperformance of any
provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision of this
Agreement or any similar agreement with any other Executive.

 

6.04  Modification.  This Agreement supersedes, revokes and replaces any and all
prior oral or written understandings, if any, between the parties relating to
the subject matter of this Agreement.  The parties agree that this Agreement:
(a) is the entire understanding and agreement between the parties; and (b) is
the complete and exclusive statement of the terms and conditions thereof, and
there are no other written or oral agreements in regard to the subject matter of
this Agreement.  This Agreement shall not be changed or modified except by a
written document signed by the parties hereto.

 

6.05  Severability and Blue Penciling.  To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable as written, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected.  If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.

 

IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.

 

 

GRANITE CITY FOOD & BREWERY LTD

 

 

 

 

 

By

/s/ Steven J. Wagenheim

 

 

Steven J. Wagenheim, Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By

/s/Darius H. Gilanfar

 

 

Darius H. Gilanfar

 

11

--------------------------------------------------------------------------------